Citation Nr: 0844476	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected gastroesophageal reflux disease with 
ulcerative antritis; gastritis; hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from July 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, service connection 
for gastroesophageal reflux disease with ulcerative antritis; 
gastritis; hiatal hernia was granted and a non compensable 
evaluation was assigned.

In a January 2006 rating decision, the RO granted an 
increased evaluation of 10 percent for the veteran's 
gastroesophageal reflux disease with ulcerative antritis; 
gastritis; hiatal hernia, effective July 2004.  Despite the 
grant of this increased evaluation, the veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation.  The 
issue remains on appeal, as the veteran has not indicated 
satisfaction with the 20 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The veteran experiences persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not 
higher, for gastroesophageal reflux disease with ulcerative 
antritis, gastritis, and hiatal hernia are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.114, Diagnostic Code 7346 (2008).  




	
(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  The 
veteran's claim for an increased rating for gastroesophageal 
reflux disease with ulcerative antritis; gastritis; hiatal 
hernia, arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service private medical records 
with the claims folder.  Additionally, the veteran was 
afforded VA examinations in November 2004 and June 2005.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Gastroesophageal Reflux Disease with Ulcerative Antritis; 
Gastritis; Hiatal Hernia

Service connection for gastroesophageal reflux disease with 
ulcerative antritis; gastritis; hiatal hernia was established 
by a January 2005 rating decision, at which time a 
noncompensable rating was assigned, effective from July 2004.  
The veteran's notice of disagreement was received in March 
2005.  Subsequently, the rating was increased to 10 percent 
in a January 2006 rating decision, effective from July 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the veteran is diagnosed with several diseases, the 
veteran is not entitled to separate ratings under multiple 
rating codes.  Double compensation for the same symptoms, 
also called "pyramiding," is precluded by 38 C.F.R. § 4.14, 
which does not allow multiple ratings for the same 
disability.  Thus, the veteran is currently rated at 10 
percent under 38 C.F.R. § 4.114 Diagnostic Code 7346, which 
is used to rate hiatal hernias.  A rating of 10 percent is 
warranted when the veteran has two or more of the symptoms 
for the 30 percent evaluation, of less severity.  38 C.F.R. 
§ 4.114 Diagnostic Code 7346 (2008).  

The veteran is seeking an increased rating.  A rating of 30 
percent is warranted when the evidence demonstrates symptoms 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  

The veteran was afforded a VA examination in June 2005.  
During the examination, the veteran reported he experiences 
weekly nausea, vomits less than weekly, constant dysphagia, 
esophageal pain, heartburn several times a week, and 
regurgitation several times a week.  The examiner also stated 
the veteran experiences mild hematemesis.  The veteran is on 
medication but was described to be in good overall general 
health, with no signs of anemia or pulmonary abnormalities 
from aspiration.  There were also no signs of significant 
weight loss or malnutrition and no noted weight change.  The 
examiner stated that the veteran's disability does not 
interfere with the performance of usual daily activities, but 
does negatively impact his quality of life.  An examination 
by a private doctor in February 2005 revealed similar 
results, including two superficial antral ulcers.

A rating of 30 percent is warranted because the veteran 
experiences persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, and, as the veteran 
stated in his VA Form 9, he experiences discomfort in his 
chest and neck region.

A rating of 60 percent is not warranted because the veteran 
does not experience pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia.  Id.  The VA 
examinations in November 2004 and June 2005 did not indicate 
there were any signs of anemia or significant weight loss or 
malnutrition.

The Board has also considered whether any alternate 
Diagnostic Codes allow for a higher evaluation.  In this 
regard, it is noted that Diagnostic Code 7346 most closely 
approximates the veteran's symptoms.  Additionally, the 
evidence does not reflect that the disability has caused 
interference with employment (beyond that already 
contemplated in the assigned evaluation), or necessitated 
frequent hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, assignment of an extra-schedular evaluation is not 
warranted.


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, for gastroesophageal reflux disease with ulcerative 
antritis, gastritis, and hiatal hernia is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


